Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 30,
2008, is entered into by and among Unigene Laboratories, Inc., a Delaware
corporation (the “Company”), and the lender(s) listed on the Schedule of Buyers
attached hereto (each, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. In connection with that certain Financing Agreement, dated as of even date
herewith, by and among the Company, Victory Park Management, LLC, as
administrative agent and collateral agent, and the Buyers (the “Financing
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Financing Agreement, to issue and sell on the date hereof to
each Buyer certain shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

B. To induce the Buyers to execute and deliver the Financing Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

C. This Agreement constitutes a Transaction Document (as defined in the
Financing Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

(a) “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

(b) “Effectiveness Deadline” means the date that is ninety (90) days from the
Filing Deadline.

(c) “Filing Deadline” means the date that is thirty (30) days from the Demand
Date (as defined in Section 2(a)).

(d) “Investor” means a Buyer, any permitted transferee of the shares of Common
Stock to whom a Buyer assigns its rights under this Agreement in accordance with
the provisions of this Agreement (including but not limited to Section 9) and
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 and any permitted transferee thereof to whom a transferee of the
shares of Common Stock assigns its rights under this Agreement in accordance
with the provisions of this Agreement (including but not limited to Section 9)
and who agrees to become bound by the provisions of this Agreement in accordance
with Section 9.



--------------------------------------------------------------------------------

(e) “Lock-Up Agreement” means that certain Lock-Up Agreement, dated as of even
date herewith, by and among the Company and the Buyers.

(f) “register,” “registered” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements in compliance with
the 1933 Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement(s) by the SEC.

(g) “Registrable Securities” means (i) all of the shares of Common Stock issued
under the Financing Agreement and (ii) any shares of capital stock issued or
issuable in exchange for or with respect to such shares as a result of any stock
split, stock dividend, recapitalization, exchange, adjustment or similar event
or otherwise.

(h) “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

(i) “Required Holders” means the holders of at least seventy percent (70%) of
the Registrable Securities.

(j) “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

(k) “SEC” means the United States Securities and Exchange Commission.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Financing Agreement.

2. REGISTRATION.

(a) Mandatory Registration. At any time after the earlier of (i) the expiration
of the Lock-Up Period (as such term is defined in the Lock-Up Agreement) and
(ii) the termination of the Lock-Up Agreement, in either case if the Investors
are not able to sell or transfer all of the Registrable Securities without
restriction or condition pursuant to Rule 144 (or successor thereto) promulgated
under the 1933 Act, upon the written request by the Required Holders to the
Company (the date of such request, the “Demand Date”), the Company shall prepare
and, as soon as practicable but in no event later than the Filing Deadline, file
with the SEC a Registration Statement on Form S-3 covering the resale of all of
the Registrable Securities (the date of such filing, the “Filing Date”). In the
event that Form S-3 is unavailable to the Company for such a registration, the
Company shall use such other form as is available to the Company for such a
registration on another appropriate form reasonably acceptable to the Required
Holders, subject to the provisions of Section 2(c). The Registration Statement
prepared pursuant hereto shall register for resale that number of shares of
Common Stock equal to the number of Registrable Securities as of the trading day
immediately preceding the date the

 

2



--------------------------------------------------------------------------------

Registration Statement is initially filed with the SEC and shall contain the
“Selling Stockholders” and “Plan of Distribution” sections in substantially the
form attached hereto as Annex I (except if otherwise required pursuant to
written comments received from the SEC upon a review of the Registration
Statement). The Company shall use its reasonable best efforts to have the
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Effectiveness Deadline. By 9:30 a.m. (New York time)
on the second Business Day following the Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Registration Statement.

In no event shall the Company include any securities other than Registrable
Securities on any Registration Statement without the prior written consent of
the Required Holders.

(b) Legal Counsel. Subject to Section 5 hereof, the holders of at least a
majority of the Registrable Securities shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Latham & Watkins LLP or such other counsel as
thereafter designated by the holders of at least a majority of the Registrable
Securities. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s and the Investors’ respective obligations
under this Agreement.

(c) Ineligibility for Form S-3. In the event that Form S-3 is not available to
the Company for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available; provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

(d) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the thirtieth (30th) day after the Filing Deadline (a “Filing Failure”)
or (B) filed with the SEC but not declared effective by the SEC on or before the
thirtieth (30th) day after the Effectiveness Deadline (an “Effectiveness
Failure”) or (ii) on any day after the Effective Date sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(q)) pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
a failure to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement, a suspension or delisting of the Common
Stock on its principal trading market or exchange, or a failure to register a
sufficient number of shares of Common Stock) (a “Maintenance Failure”), then, as
partial relief for the damages to any holder of Registrable Securities by reason
of any

 

3



--------------------------------------------------------------------------------

such delay in or reduction of its ability to sell the underlying shares of
Common Stock (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall become liable for payment to
each holder of Registrable Securities relating to such Registration Statement of
an amount in cash equal to two percent (2%) of the aggregate value of such
holder’s Registrable Securities (such value being determined by multiplying the
number of such securities by the greater of (I) the then-current market price of
such securities and (II) $0.88) on each of the following dates: (x) the day
thirty (30) days after a Filing Failure and on every thirtieth day (pro rated
for periods totaling less than thirty (30) days) thereafter until such Filing
Failure is cured or until the date two (2) years after the Closing Date; (y) the
day of an Effectiveness Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until such Effectiveness
Failure is cured or until the date two (2) years after the Closing Date; and
(z) the initial day of a Maintenance Failure and on every thirtieth day (pro
rated for periods totaling less than thirty (30) days) thereafter until such
Maintenance Failure is cured or until the date two (2) years after the Closing
Date. The payments to which a holder shall be entitled pursuant to this
Section 2(d) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (I) the last day of
the calendar month during which such Registration Delay Payments are incurred
and (II) the third Business Day after the event or failure giving rise to the
Registration Delay Payments is cured. In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full.

(e) Piggyback Registrations.

(i) Each time that the Company proposes for any reason to register any of its
Common Stock under the 1933 Act (a “Proposed Registration”), other than pursuant
to a registration statement on Form S-4 or Form S-8 (or similar or successor
forms), the Company shall promptly give written notice (the “Piggyback Notice”)
of such Proposed Registration to each of the Investors (which notice shall be
given not less than thirty (30) days prior to the expected effective date of the
Company’s registration statement) and shall offer the Investors the right to
include any of their Registrable Securities in the Proposed Registration. No
registration pursuant to this Section 2(e) shall relieve the Company of its
obligations to register Registrable Securities pursuant to Section 2(a) unless
all Registrable Securities have been so registered and the related Registration
Statement has not been withdrawn and remains effective pursuant to Rule 415
until the expiration of the Registration Period.

(ii) Each Investor shall have twenty (20) days from the date of receipt of the
Piggyback Notice to deliver to the Company a written request specifying the
number of Registrable Securities such Investor intends to sell and such
Investor’s intended method of disposition. Any Investor shall have the right to
withdraw such Investor’s request for inclusion of such Investor’s Registrable
Securities in any registration statement pursuant to this Section 2(e) by giving
written notice to the Company of such withdrawal. Subject to Section 2(e)(iii)
below, the Company shall include in such registration statement all such
Registrable Securities so requested to be included therein.

(iii) If the managing underwriter or underwriters of any Proposed Registration
involving Registrable Securities advises the Company that the total

 

4



--------------------------------------------------------------------------------

number of Registrable Securities that the Investors and any other Persons intend
to include in the offering exceeds the number that can be sold in such offering
without being likely to have a material adverse effect on the price, timing or
distribution of the Common Stock offered or the market for the Common Stock,
then the Common Stock to be included in such underwritten offering shall include
the number of Registrable Securities that such managing underwriter or
underwriters advises the Company in writing can be sold without having such
material adverse effect, with such number to be allocated (A) first, to the
Company, (B) second, pro rata among the Investors who have requested
participation in such underwritten offering and (C) third, pro rata among any
other holders of Common Stock who have requested participation in such
underwritten offering. The pro rata allocations for each Investor who has
requested participation in such underwritten offering shall be the product of
(a) the aggregate number of Registrable Securities proposed to be sold by all
Investors in such underwritten offering multiplied by (b) the fraction derived
by dividing (x) the number of Registrable Securities owned on the Closing Date
by such Investor by (y) the aggregate number of Registrable Securities owned on
the Closing Date by all Investors participating in such underwritten offering.
All participating Investors shall have the opportunity to share pro rata that
portion of such priority allocable to any Investor(s) not so participating.

(f) Selection of Underwriters. If the registration pursuant to Section 2(a) of
this Agreement is in the form of an underwritten offering, the holders of at
least a majority of the Registrable Securities to be registered may select and
obtain a recognized investment bank or investment bankers and manager or
managers that will administer the offering; provided that such investment
banker(s) and manager(s) must be reasonably acceptable to the Company. In such
event, the Company will enter into such customary agreements (including an
underwriting agreement in customary form for primary offerings) and take all
such other actions as the holders of at least a majority of the Registrable
Securities to be registered reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities.

3. RELATED OBLIGATIONS.

In connection with its obligations pursuant to Section 2, the Company shall have
the following obligations:

(a) The Company shall use its reasonable best efforts to respond to written
comments received from the SEC upon a review of the Registration Statement
within ten (10) Business Days. The Company shall submit to the SEC, within four
(4) Business Days after the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff of
the SEC has no further comments on a particular Registration Statement, as the
case may be, a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than two (2) Business Days after the
submission of such request. The Company shall keep each Registration Statement
effective pursuant to Rule 415 at all times until the earlier of (i) the date as
of which all of the Investors may sell all of the Registrable Securities covered
by such Registration Statement without restriction or condition pursuant to Rule
144 (or successor thereto) promulgated under the 1933 Act, or (ii) the date on
which the Investors shall have sold all of the Registrable Securities covered by
such Registration Statement (the “Registration Period”). The Company shall
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained

 

5



--------------------------------------------------------------------------------

therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period (except pursuant to Sections 3(f) and 3(q)), and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-K, Form
10-Q or Form 8-K or any analogous report under the Securities Exchange Act of
1934, as amended (the “1934 Act”), the Company shall have incorporated such
report by reference into such Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC as expeditiously as practicable
on or following the date on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

(c) The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least three (3) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects; provided that the failure of any Investor or
his, her or its counsel to respond to such proposed documents within three
(3) Business Days after receipt thereof shall be deemed approval of same. The
Company shall furnish to Legal Counsel, without charge, copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement (redacted to eliminate
material non-public information, if any, in such correspondence) The Company
shall reasonably cooperate with Legal Counsel in performing the Company’s
obligations pursuant to this Section 3.

(d) The Company shall furnish to Legal Counsel and each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, if
requested by an Investor and not otherwise available on the EDGAR (or any
successor) system, at least one copy of such Registration Statement and any
amendments or supplement thereto, including financial statements and schedules,
all documents incorporated therein by reference, all exhibits and each
preliminary prospectus (redacted to eliminate material non-public information,
if any, in any such exhibit or other document) and (ii) upon the effectiveness
of any Registration Statement, ten (10) copies of the prospectus included in
such Registration Statement and all amendments and supplements thereto (or such
other number of copies as such Investor may reasonably request).

 

6



--------------------------------------------------------------------------------

(e) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction, (y) subject itself to general taxation in any
jurisdiction or (z) file a general consent to service of process in any
jurisdiction in which it is not currently so qualified or subject to general
taxation or has not currently so consented. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(f) The Company shall notify Legal Counsel, any underwriter of such registered
offering and each Investor in writing (each such notice to Legal Counsel and the
Investors, a “Suspension Notice”) of the happening of any of the following
events, as promptly as practicable after becoming aware of such event: (i) any
request by the SEC or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement for amendments or
supplements to such Registration Statement or related prospectus or for
additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) any event or
circumstance which necessitates the making of any changes to the Registration
Statement or related prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein not misleading and, in the case of the prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading (provided, that in no
event shall such notice contain any material non-public information), and,
subject to Section 3(q), promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
a copy of such supplement or amendment to Legal Counsel, any underwriter of such
registered offering and each Investor (or such other number of copies as Legal
Counsel, such underwriter or such Investor may reasonably

 

7



--------------------------------------------------------------------------------

request). The Company shall also promptly notify Legal Counsel, any underwriter
of such registered offering and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile on the same day of such effectiveness and
by overnight mail) and (ii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

(g) The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of the Registration
Statement (other than during an Allowable Grace Period), or the suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension as soon as reasonably practicable
consistent with the provisions of Section 3(f) and to notify Legal Counsel and
each Investor who holds Registrable Securities being sold of the issuance of
such order or suspension and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

(h) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter, at the reasonable request of
such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as such Investor may reasonably request (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

(i) Upon the written request of any Investor in connection with such Investor’s
due diligence requirements, if any, the Company shall make available for
inspection by (i) any Investor, (ii) Legal Counsel, (iii) any underwriter
participating in any disposition pursuant to the Registration Statement and
(iv) one firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”) all pertinent financial, corporate and other
records (collectively, the “Records”) as shall be reasonably deemed necessary by
each Inspector to fulfill a due diligence obligation by such Investor, and cause
the Company’s chief executive officer, chief financial officer and executive
vice president and secretary to be reasonably available to the Inspectors for
questions regarding the Records and to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree in writing to hold in strict confidence and shall not make any disclosure
(except to an Investor that is subject to its own confidentiality agreement) or
use of any Record or other information which the Company determines in good
faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction or (b) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other Transaction Document. Nothing herein (or in any other confidentiality
agreement between the Company and any Investor) shall be deemed to limit the
Investors’ ability to sell Registrable Securities in a manner which is otherwise
consistent with this Agreement and the other Transaction Documents, applicable
laws and regulations.

 

8



--------------------------------------------------------------------------------

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a final, non-appealable subpoena or
order from a court or government body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other Transaction Document. The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or government body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

(k) The Company shall use its reasonable best efforts to cause all the
Registrable Securities covered by the Registration Statement to be listed upon
the Primary Market. The Company shall pay all fees and expenses in connection
with satisfying its obligation under this Section 3(k).

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable pursuant to the
Transaction Documents, facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investors may reasonably request and registered in such names as the Investors
may request.

(m) If requested by an Investor and if the Company’s counsel deems such
inclusion not inconsistent with the 1933 Act or the 1934 Act or other applicable
law, the Company shall (i) as soon as practicable incorporate in a prospectus
supplement or post-effective amendment such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) as soon as practicable
make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) as soon as
practicable supplement or make amendments to any Registration Statement if
reasonably requested by an Investor holding any Registrable Securities.

(n) The Company shall make generally available to its security holders as soon
as practicable, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of a Registration Statement.

 

9



--------------------------------------------------------------------------------

(o) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(p) Within two (2) Business Days after the Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, or shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

(q) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, upon the occurrence of any event or circumstance which
necessitates the making of any changes in the Registration Statement or related
prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein
not misleading and, in the case of the prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading, the suspension pursuant to the Company’s
Suspension Notice will not trigger any payment or liability for payment by the
Company of any Registration Delay Payments otherwise payable or owing by the
Company pursuant to Section 2(d) of this Agreement (a “Grace Period”); provided,
that the Company shall (i) promptly notify the Investors in writing of the
existence of a Grace Period in conformity with the provisions of this
Section 3(q) (provided, that in each notice the Company will not disclose the
content of such material non-public information to the Investors) and the date
on which the Grace Period will begin, and (ii) as soon as such date may be
determined, promptly notify the Investors in writing of the date on which the
Grace Period ends; and, provided, further, that no Grace Period shall exceed
twenty (20) consecutive days and during any three hundred sixty five (365) day
period, such Grace Periods shall not exceed an aggregate of sixty (60) days, and
the first day of any Grace Period must be at least five (5) trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. For the avoidance of doubt, no Maintenance Failure shall occur during an
Allowable Grace Period. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Financing Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the applicable Registration Statement, in each case prior to the Investor’s
receipt of the Suspension Notice related to the Grace Period and for which the
Investor has not yet settled.

 

10



--------------------------------------------------------------------------------

4. OBLIGATIONS AND COVENANTS OF THE INVESTORS.

(a) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has not elected to include any of such
Investor’s Registrable Securities in such Registration Statement pursuant to
Section 2(e) hereof.

(b) Each Investor agrees that, upon receipt of any Suspension Notice from the
Company, such Investor will discontinue disposition of Registrable Securities
pursuant to any Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or receipt of notice from the Company in
writing that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Financing Agreement in connection with any sale of Registrable
Securities under any of the circumstances described in the last sentence of
Section 3(q).

(c) Each Investor acknowledges that there may occasionally be times when the
Company must suspend the use of the prospectus forming a part of the
Registration Statement, and each Investor covenants and agrees that it will not
make any sale of Registrable Securities under the Registration Statement without
complying with the provisions of this Agreement (including but not limited to
the prohibition on sales after the Effective Date beginning with delivery of a
Suspension Notice to such Investor and ending at the time the Company gives such
Investor written notice that such Investor may thereafter effect sales pursuant
to said prospectus or an amended or supplemented prospectus forming part of a
Registration Statement) and each Investor covenants and agrees that it will
comply with any prospectus delivery requirements of the 1933 Act as applicable
to it in connection with sales of Registrable Securities pursuant to the
Registration Statement. Upon receipt of a Suspension Notice, each Investor will
refrain from selling any Registrable Securities pursuant to a Registration
Statement until the Investor’s receipt of copies of a supplemented or amended
prospectus prepared and filed by the Company or until the Investor is advised in
writing by the Company that the current prospectus may be used.

(d) Upon a request by the Company, each Investor will, as soon as practicable,
but in no event later than two (2) Business Days after such request, notify the
Company whether such Investor continues to hold Registrable Securities.

5. EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and commissions or
other charges of any broker-dealer acting on behalf of the Investors, incurred
in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees and fees and

 

11



--------------------------------------------------------------------------------

disbursements of counsel for the Company shall be paid by the Company. The
Company shall also reimburse the Investors for the fees and disbursements of
Legal Counsel in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3 of this Agreement, up to an aggregate of $35,000.

6. INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
(provided, that for the purpose of this Section 6, the term “Registration
Statement” shall include any preliminary prospectus, final prospectus, exhibit,
supplement or amendment included in or relating to, and any document
incorporated or deemed to be incorporated by reference in, the Registration
Statement as such term is defined in Section 1(g) under this Agreement:

(a) The Company agrees to indemnify, hold harmless and defend each Investor, the
directors, officers, partners, managers, members, employees, agents and
representatives of, and each Person, if any, who controls, any Investor within
the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement (if such
settlement is effected with the written consent of the party from whom
indemnification is sought, which consent shall not be unreasonably withheld,
conditioned or delayed) or expenses, joint or several (collectively, “Claims”),
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened (“Indemnified Damages”), to which
any of them may become subject insofar as such Claim (or actions or proceedings,
whether commenced or threatened, in respect thereof) or Indemnified Damages
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements made therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus, including any preliminary prospectus, free writing prospectus or
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC, and including all information
incorporated by reference therein), or the omission or alleged omission to state
therein any material fact necessary to make the statements made therein, in the
light of the circumstances under which they were made, not misleading, (iii) any
violation or alleged violation by the Company of the 1933 Act, the 1934 Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim or
Indemnified Damages sought by an Indemnified Person to the extent arising out of
or

 

12



--------------------------------------------------------------------------------

based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; and (ii) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act (each, an “Indemnified
Party”), to the same extent and in the same manner as is set forth in
Section 6(a) with respect to the Indemnified Persons, against any Claim or
Indemnified Damages to which any of them may become subject insofar as such
Claim or Indemnified Damages arise out of or are based upon: (i) any Violation,
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information furnished to the Company by such
Investor expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto; or
(ii) the use by such Investor of an outdated or defective prospectus after the
Company has notified such Investor in writing that the prospectus is outdated or
defective; and, subject to Section 6(c), such Investor will reimburse any legal
or other expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim or Indemnified Damages if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, further, however, that
an Investor shall be liable under this Section 6(b) for only that amount of a
Claim or Indemnified Damages as does not exceed the net proceeds to such
Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement giving rise to such indemnification obligation. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of the written threat of or notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim or Indemnified Damages, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, promptly deliver to the indemnifying party a written
notice of the written threat of or notice of the commencement of such action or
proceeding. In case any such action or proceeding is brought against any
Indemnified Party or Indemnified Person and such Indemnified Party or
Indemnified Person seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party shall have the right to participate in, and, to
the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the

 

13



--------------------------------------------------------------------------------

Indemnified Party, as the case may be; provided, however, that an Indemnified
Party or Indemnified Person shall have the right to retain its own counsel with
the fees and expenses of such counsel for such Indemnified Party or Indemnified
Person (as applicable) to be paid by the indemnifying party if the defendants in
any such action or proceeding include both the Indemnified Party or Indemnified
Person, on the one hand, and the indemnifying party, on the other hand, and the
Indemnified Party or Indemnified Person (as applicable) shall have reasonably
concluded, based on an opinion of counsel reasonably satisfactory to the
indemnifying party, that the representation by such counsel of the Indemnified
Person or Indemnified Party (as applicable) and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding and/or that there may be legal defenses available to
it and/or any other Indemnified Party or Indemnified Person which are different
from or additional to those available to the indemnifying party; provided,
further, however, that the indemnifying party shall not be responsible for the
reasonable fees and expenses of more than one (1) separate legal counsel for all
such Indemnified Persons or Indemnified Parties. In the case of an Indemnified
Person, legal counsel referred to in the immediately preceding sentence shall be
selected by the Investors holding at least 70% of the Registrable Securities
included in the Registration Statement to which the Claim or Indemnified Damages
relate. The Indemnified Party or Indemnified Person shall reasonably cooperate
with the indemnifying party in connection with any negotiation or defense of any
such action or proceeding or Claim or Indemnified Damages by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Indemnified Party or Indemnified Person which relates to such
action or proceeding or Claim or Indemnified Damages. The indemnifying party
shall keep the Indemnified Party or Indemnified Person reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action or proceeding effected without its prior written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Indemnified Party or Indemnified Person, as the case may be,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person (as
applicable) of a full release from all liability with respect to such Claim or
Indemnified Damages. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action or
proceeding shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is materially prejudiced in its ability to
defend such action or proceeding as a result of such failure.

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person who is not guilty of such fraudulent misrepresentation.

(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

14



--------------------------------------------------------------------------------

(f) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law. Notwithstanding the
foregoing, in the event that any of the provisions of Section 13.12 of the
Financing Agreement and this Section 6 may be deemed to both be applicable to
any of the same losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, the
provisions of this Section 6 shall control and such provisions of Section 13.12
of the Financing Agreement shall be inoperative.

7. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to, in lieu of indemnifying such
Indemnified Person or Indemnified Party, as applicable, make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6 of this Agreement; (ii) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

8. REPORTS UNDER THE 1934 ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), at all times during which there
are shares of Registrable Securities outstanding which have not been previously
(i) sold to or through a broker or dealer or underwriter in a public
distribution or (ii) sold in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act under Section 4(1) thereof, in
the case of either clause (i) or clause (ii) in such a manner that, upon the
consummation of such sale, all transfer restrictions and restrictive legends
with respect to such shares are removed upon the consummation of such sale, the
Company agrees to:

(a) make and keep public information available, as contemplated by Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act, so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

15



--------------------------------------------------------------------------------

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

9. ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer, furnished with written notice of (a) the name and
address of such transferee and (b) the securities with respect to which such
registration rights are being assigned; (iii) immediately following such
transfer the further disposition of such securities by the transferee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Financing
Agreement, including but not limited to those in Section 6.4 thereof, and the
Lock-Up Agreement.

10. AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the Investors.

11. MISCELLANEOUS.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt,

 

16



--------------------------------------------------------------------------------

when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

If to the Company:

Unigene Laboratories, Inc.

110 Little Falls Road

Fairfield, New Jersey 07004

Telephone: (973) 265-1100

Facsimile: (973) 335-0972

Attention: Warren Levy

with a copy (for informational purposes only) to:

Dechert LLP

902 Carnegie Center, Suite 500

Princeton, New Jersey 08540

Telephone: (609) 955-3200

Facsimile: (609) 955-3259

Attention: James J. Marino

If to Legal Counsel:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Telephone: (312) 876-7651

Facsimile: (312) 993-9767

Attention: Bradley E. Kotler

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on such Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other individual as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

17



--------------------------------------------------------------------------------

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of Chicago for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(e) This Agreement, the other Transaction Documents (as defined in the Financing
Agreement) and the instruments referenced herein and therein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

(f) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(h) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

18



--------------------------------------------------------------------------------

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

(l) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

(m) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused its signature page to
this Registration Rights Agreement to be duly executed as of the date first
written above.

 

COMPANY: UNIGENE LABORATORIES, INC. By:  

/s/ Warren Levy

Name:   Warren Levy Title:   Chief Executive Officer BUYER: VICTORY PARK SPECIAL
SITUATIONS MASTER FUND, LTD. By:   Victory Park Capital Advisors, LLC, its
investment manager By:  

/s/ Scott Zemnick

Name:   Scott Zemnick Title:   General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer’s Address

and Facsimile Number

  

Buyer’s Representative’s Address

and Facsimile Number

Victory Park Special Situations Master Fund, Ltd.   

227 W. Monroe Street, Suite 3900

Chicago, IL 60606

Attention: Matthew Ray

Facsimile: 312.701.0794

Telephone: 312.701.0788

  

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: Bradley Kotler

Facsimile: 312.993.9767

Telephone: 312.876.7700



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Registrar and Transfer Company

10 Commerce Drive

Cranford, NJ 07016

Attention: Evette Arango

Re: Unigene Laboratories, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to Unigene Laboratories, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Financing Agreement, dated as of September 30, 2008 (the “Financing
Agreement”), entered into by and among the Company, Victory Park Management,
LLC, as administrative agent and collateral agent, and the lender(s) named
therein (collectively, the “Holders”), pursuant to which the Company issued to
the Holders shares of its common stock, par value $0.01 per share (the “Common
Stock”). Pursuant to the Financing Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on [ENTER DATE OF FILING], the Company filed a Registration
Statement on Form S-3 (File No. 333-                    ) (the “Registration
Statement”) with the United States Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing advice to you that the shares of Common
Stock registered pursuant to the Registration Statement are currently freely
transferable by the Holders pursuant to the Registration Statement, and you need
not require further letters from us to effect any future legend-free issuance or
reissuance of shares of Common Stock to the Holders or the transferees of the
Holders, as the case may be, as contemplated by the Company’s Irrevocable
Transfer Agent Instructions, dated September 30, 2008.

 

Very truly yours, [ISSUER’S COUNSEL]

cc: Victory Park Special Situations Master Fund, Ltd.



--------------------------------------------------------------------------------

ANNEX I

SELLING STOCKHOLDERS

The shares of common stock being offered by the selling stockholders are those
issued to the selling stockholders in connection with a private placement of
notes and shares of common stock. For additional information regarding such
private placement, see “Private Placement of Notes and Shares” above. We are
registering the shares of common stock in order to permit the selling
stockholders to offer the shares for resale from time to time. [Except for the
ownership of the shares of common stock, the selling stockholders have not had
any material relationship with us within the past three years.]

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder.

In accordance with the terms of registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of all of the shares
of common stock issued to the selling stockholders, as of the trading day
immediately preceding the date this registration statement was initially filed
with the SEC. The third column assumes the sale of all of the shares offered by
the selling stockholders pursuant to this prospectus.

The selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution” below.

 

Name of Selling Stockholder

   Number of Shares of
Common Stock Owned
Prior to Offering    Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus    Number of Shares of
Common Stock Owned
After Offering

Victory Park Special Situations Master Fund, Ltd. (1)

        

 

(1) Victory Park Capital Advisors, LLC is the investment manager of Victory Park
Special Situations Master Fund, Ltd. and consequently has voting control and
investment discretion over securities held by Victory Park Special Situations
Master Fund, Ltd. Victory Park Capital Advisors, LLC disclaims beneficial
ownership of the securities held by Victory Park Special Situations Master Fund,
Ltd. Jacob Capital, LLC is the sole manager of Victory Park Capital Advisors,
LLC. Richard Levy is the sole member of Jacob Capital, LLC. As a result,
Mr. Levy may be considered the beneficial owner of any securities deemed to be
beneficially owned by Victory Park Capital Advisors, LLC. Mr. Levy disclaims
beneficial ownership of these securities.



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of common stock to permit the resale of these
shares of common stock by the selling stockholders from time to time after the
date of this prospectus. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock. We will bear all fees
and expenses incident to our obligation to register the shares of common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale or at negotiated prices.
These sales may be effected from time to time pursuant to one or more of the
following methods, which may involve crosses or block transactions,

 

  •  

on any national securities exchange or U.S. inter-dealer quotation system of a
registered national securities association on which the securities may be listed
or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

public or privately negotiated transactions;

 

  •  

short sales;

 

  •  

sales pursuant to Rule 144;

 

Annex I-2



--------------------------------------------------------------------------------

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers in connection with bona fide margin accounts secured by the
shares of common stock, which shares broker-dealers could in turn sell if the
selling stockholders default in the performance of their respective secured
obligations.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if any of them defaults in the
performance of its secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act of 1933, and any commission paid, or any discounts
or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act of 1933. At the
time a particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the

 

Annex I-3



--------------------------------------------------------------------------------

shares of common stock may not be sold unless such shares have been registered
or qualified for sale in such state or an exemption from registration or
qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
and the rules and regulations thereunder, including, without limitation,
Regulation M of the Securities Exchange Act of 1934, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
SEC filing fees and expenses of compliance with state securities or “blue sky”
laws; provided, however, that the selling stockholders will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act of 1933, in accordance with the registration rights agreement, or
the selling stockholders will be entitled to contribution. We may be indemnified
by the selling stockholders against civil liabilities, including some
liabilities under the Securities Act of 1933, that may arise from any written
information furnished to us by the selling stockholders specifically for use in
this prospectus, in accordance with the related registration rights agreement,
or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

Annex I-4